Citation Nr: 1446116	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for an elevated liver count with fatty tissue, to include due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel








INTRODUCTION

The Veteran served on active duty from June 1999 to July 2001; July 5, 2005 to November 16, 2005; and January 26, 2009 to January 3, 2010, including service in Iraq during the Persian Gulf War.  He also had service in the Pennsylvania Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these claims must be remanded in order to obtain new VA examinations, as discussed in further detail below.

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).

A qualifying chronic disability includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 3 8 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include gastrointestinal signs or symptoms and respiratory signs or symptoms. 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317.

Here, the Veteran has been shown to have an elevated liver count and diffuse fatty infiltration of the liver.  There is an indication that he takes Pepcid for gastrointestinal symptoms.  In August 2012, he also indicated that he takes medication for issues stemming from congestion in his chest.  He is competent to describe his gastrointestinal and respiratory symptomatology.  Accordingly, new VA examinations are warranted to determine the likelihood that the Veteran's gastrointestinal and respiratory complaints were incurred in active service and/or are attributable to an undiagnosed illness.

As the case must be remanded, and additional request should be made for a complete copy of the Veteran's service treatment records.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records.

2.  Make arrangements to obtain the Veteran's treatment records from the Pittsburgh VA treatment facility dated since April 2012; and from the Erie VA treatment facility dated since November 2013.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his gastrointestinal problems.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.   The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner is asked to identify all current gastrointestinal disorders found to be present.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.

The examiner is specifically asked to explain the significance of the Veteran's elevated liver count and diffuse fatty infiltration of the liver, to include whether these findings are representative of, or associated with, any chronic disability.  

For all gastrointestinal disorders found the be present, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the disorder had its clinical onset during active service or is related to any incident of service, including the in-service complaints of nausea and diarrhea, and the associated laboratory studies, in October 2009; and/or the Veteran's in-service Anthrax vaccine, exposure to insect bites, and/or exposure to air pollution and burning garbage.


The examiner should specifically indicate whether or not any gastrointestinal/liver problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  

If there are any objective indications of gastrointestinal problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.

4.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his respiratory problems.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.   The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner is asked to identify all current respiratory disorders found to be present.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.

For all respiratory disorders found the be present, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the disorder had its clinical onset during active service or is related to any incident of service, including the in-service upper respiratory infections; and/or the Veteran's in-service Anthrax vaccine, exposure to insect bites, and/or exposure to air pollution and burning garbage.

The examiner should specifically indicate whether or not any respiratory problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  

If there are any objective indications of respiratory problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.

5.  Next, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action. 

6.  Finally, readjudicate the claims on appeal. If the benefits on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






